DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an interview with David Kincaid (Reg. No. 68,336) on 08/13/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claims 1, 8, and 15 have been amended.
Claims 7 and 14 have been canceled.

	1. 	(Currently Amended) A computer-implemented method comprising:
in response to receiving usage information for each application in a set of applications associated with a mobile device, identifying, by a processing device of a processing system, the usage information per application within predetermined time intervals;

in response to determining a particular time of day, modifying, by the processing device, a size of icons for display relative to other icons for applications within the application category to highlight applications within the application category according to the relative order; and
displaying, on a display of the processing system, icons of the set of applications within the application category using a modified size,
wherein a size of a first icon associated with a first application of the application category is proportionally larger than a size of a second icon associated with a second application of the application category relative to usage information for the first application compared to usage information for the second application,
wherein, responsive to the first application being used a percentage more often than the second application, the size of the first icon is the percentage larger than the size of the second icon,
	wherein the size of the first icon is modified based on a maximum icon size limit, and
wherein the size of the second icon is modified based on a minimum icon size limit.

	2.	 (Original) The computer-implemented method of claim 1, further comprising:
modifying a position of icons for display relative to other icons for applications within the application category.  



	4. 	(Previously Presented) The computer-implemented method of claim 1, wherein the application category is one of a travel application category, a social media application category, a music application category, a video application category, a game application category, a productivity application category, and a communication application category.  

	5. 	(Original) The computer-implemented method of claim 1, wherein modifying the size of icons for display relative to other icons for applications within the application category occurs without modifying a size of icons for display of icons for applications within another application category.  

	6. 	(Canceled)  

	7. 	(Canceled) 

	8. 	(Currently Amended) A system comprising:
a memory comprising computer readable instructions; and

		in response to receiving usage information for each application in a set of applications associated with a mobile device, identifying, by a processing device of a processing system, the usage information per application within predetermined time intervals;
		determining, by the processing device, a relative order of each application within each of a plurality of application categories using predetermined ranges of the predetermined time intervals that a respective application was used;
	 Docket No.: P201800781US01in response to determining a particular time of day, modifying, by the processing device, a size of icons for display relative to other icons for applications within the application category to highlight applications within the application category according to the relative order; and
		displaying, on a display of the processing system, icons of the set of applications within the application category using a modified size,
		wherein a size of a first icon associated with a first application of the application category is proportionally larger than a size of a second icon associated with a second application of the application category relative to usage information for the first application compared to usage information for the second application,
		wherein, responsive to the first application being used a percentage more often than the second application, the size of the first icon is the percentage larger than the size of the second icon,
wherein the size of the first icon is modified based on a maximum icon size limit and,
		wherein the size of the second icon is modified based on a minimum icon size limit.

	9. 	(Original) The system of claim 8, wherein the method further comprises: modifying a position of icons for display relative to other icons for applications within the application category.

	10. 	(Original) The system of claim 9, wherein modifying the position of icons for display relative to other icons for applications within the application category occurs without modifying a position of icons for display of icons for applications within another application category.

	11. 	(Previously Presented) The system of claim 8, wherein the application category is one of a travel application category, a social media application category, a music application category, a video application category, a game application category, a productivity application category, and a communication application category.

	12. 	(Original) The system of claim 8, wherein modifying the size of icons for display 4Application No.: 16/270,754 Docket No.: P201800781US01 relative to other icons for applications within the application category occurs without 

	13. 	(Canceled) 
 
	14. 	(Canceled)

	15. 	(Currently Amended) A computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method comprising:
	in response to receiving usage information for each application in a set of applications associated with a mobile device, identifying, by a processing device of a processing system, the usage information per application within predetermined time intervals;
	determining, by the processing device, a relative order of each application within each of a plurality of application categories using predetermined ranges of the predetermined time intervals that a respective application was used;
	in response to determining a particular time of day, modifying, by the processing device, a size of icons for display relative to other icons for applications within the application category to highlight applications within the application category according to the relative order; and

	wherein a size of a first icon associated with a first application of the application category is proportionally larger than a size of a second icon associated with a second application of the application category relative to usage information for the first application compared to usage information for the second application,
		wherein, responsive to the first application being used a percentage longer than the second application, the size of the first icon is the percentage larger than the size of the second icon,
		wherein the size of the first icon is modified based on a maximum icon size limit and,
		wherein the size of the second icon is modified based on a minimum icon size limit.

	16.	(Original) The computer program product of claim 15, wherein the method further comprises:
	modifying a position of icons for display relative to other icons for applications within the application category.
  
	17.	(Original) The computer program product of claim 16, wherein modifying the position of icons for display relative to other icons for applications within the application 

	18.	(Previously Presented) The computer program product of claim 15, wherein the application category is one of a travel application category, a social media application category, a music application category, a video application category, a game application category, a productivity application category, and a communication application category.  

	19.	(Original) The computer program product of claim 15, wherein modifying the size of icons for display relative to other icons for applications within the application category occurs without modifying a size of icons for display of icons for applications within another application category.  

	20.	(Canceled)

Allowable Subject Matter
Claims 1-5, 8-12, and 15-19 are allowed. The following is an examiner’s statement of reasons for allowance:
The known prior art of record alone or as a combination does not teach and/or suggest the following limitations of claim 1:
“wherein a size of a first icon associated with a first application of the application category is proportionally larger than a size of a second icon associated with a second 
wherein, responsive to the first application being used a percentage more often than the second application, the size of the first icon is the percentage larger than the size of the second icon,
wherein the size of the first icon is modified based on a maximum icon size limit, and
wherein the size of the second icon is modified based on a minimum icon size limit.”
After performing an updated search and further consideration, the examiner was not able to find any additional prior art that teaches and/or suggests every limitation of claim 1. Independent claim 8 is allowed because the prior art of record does not teach the same limitations. Independent claim 15 is also allowed because similar limitations are also not taught by the prior art of record in addition to the limitation “wherein, responsive to the first application being used a percentage longer than the second application, the size of the first icon is the percentage larger than the size of the second icon”. Claims 2-5, 9-12, and 16-19 are allowed due to their dependency on the allowed independent claims. Thus, claims 1-5, 8-12, and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.D./Examiner, Art Unit 2176                       

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176